Title: To James Madison from Edmund Pendleton, 6 July 1781
From: Pendleton, Edmund
To: Madison, James



My Dear Sir:
Mountains July 6th. 1781
I think my last to you was the 27th of May when I prophecied that my next would be probably dated from hence. It was on the day after that, more to comply with the earnest importunity of my neighbours than influenced by my own Judgment or inclination, I took flight from Caroline with a few slaves & necessaries to enable me to exist if what I left should become a prey to the Enemy. Our Neighbourhood however happily escaped the hostile Visit hitherto, & I hope will yet do so, unless some reverse of fortune or change of circumstances, should change the present disposition of the Enemy or the Marquis’s Army. After the hurry of Spirits which usually attend a precipitate flight were over, I have enjoyed some pleasant hours with my friends, Amongst others a few happy days at yr fathers, who I was glad to find enjoying fine health, after being many years without seeing him, Tho’ I was the less surprised at it, after experiencing the Salubrious Air of his fine Seat, not to be exceeded by any Montpelier in the Universe; I wish you would hasten peace, that you may return to the Influence of it upon your crazy constitution. In this happy retirement I regret nothing but the dearth of News; Your last favr was the 29th of May, There are probably others below which have not reach’d me. You have been at much pains to remove my objections to the Mode of the Congress duty. I wish they may operate as forceably upon those whose duty it is to give effect to the measure, as on me, who tho’ I think them [st]ill founded on propriety in General, must yield to the necessity of giving stable credit to congress so far as their engagements require, which greatly overweigh in consequence any possible inconvenience on the other side. I am not over-jealous of power, but my creed is to withold from no public body So much as is necessary to their Appointment, & give them not an Iota that is unnecessary—upon this rule should I determine was it my province, upon every demand of Congress. It is time however I quitted this subject by begging pardon of Congress for supposing these difficulties which had been so fully discuss’d, had escaped them.
You’l probably have by this post a much better Account of the Enemy than I can give you at this distance; when I last heard of them they were supposed to be between Wms.burg & York, and their light horse plundering in Gloucester, their intentions whether to fortify at York, where their ships are, or leave Us, Or change the scene of devastion, not yet discovered They have had a small skirmish wch ended to our advantage, and I am told our Militia are full of Ardor for a Battle.
The proffitable trade open’d with Spain & the Metalic returns, give a flatering Prospect of having our finances on a better footing, and will soon abolish our paper and all Inconvenience & iniquitous Speculations upon it, towards wch Mr Morris’s Bank, appears to me a promising Aid. Our Assembly have stop’d the circulation of the old notes, except to the Treasury, & even the 1 new for 40 are not to be Issued [but] by order of the Executive; I wish they could also have avoided the Expedient of emitting more State money.
Pray what are the Powers of Europe doing? Are they holding a Congress at Antwerp? or has the Contest between France & Britain whether America shall have a Plenipo there, or be entirely excluded from any consideration in the Pacific plan, put an end to it?
